 



      Agreement   Vereinbarung
Between
  zwischen
 
   
Maximilian Ulrich Cartellieri, c/o Ciao GmbH, Leopoldstraße 236, 80807 Munich
(the “Executive”)
  Herrn Maximilian Ulrich Cartellieri, c/o Ciao GmbH, Leopoldstraße 236, 80807
München (der “Geschäftsführer”)
 
   
And
  und
 
   
Ciao GmbH, Leopoldstraße 236, 80807 Munich, represented by its sole shareholder
SRVY Acquisition GmbH, in turn represented by its managing director
(Geschäftsführer) Jonathan Flatow (the “Company”)
  Ciao GmbH, Leopoldstraße 236, 80807 München, vertreten durch ihre alleinige
Gesellschafterin SRVY Acquisition GmbH, diese vertreten durch ihren
Geschäftsführer, Herrn Jonathan Flatow (die “Gesellschaft”)
 
   
Whereas the Executive is currently serving as managing director
(Geschäftsführer) of the Company based on the Employment Agreement dated as of
April 6, 2005 as amended by agreement dated April 1, 2006 (the “Employment
Agreement”);
  Der Geschäftsführer übt derzeit das Amt als Geschäftsführer der Gesellschaft
auf Grundlage des Anstellungsvertrages (“Employment Agreement”) vom 6. April
2005, geändert durch Vereinbarung vom 1. April 2006 (“der Anstellungsvertrag”)
aus;
 
   
Whereas Greenfield Online, Inc, being the ultimate holding company of the
Company has decided to separate the Company’s Internet survey solutions and
comparison shopping business segments, thus lessening the need for the Executive
to oversee the combined historic business of the Company;
  Greenfield Online Inc. als oberste Muttergesellschaft der Gesellschaft hat
beschlossen, die Internet survey solutions der Gesellschaft und das comparison
shopping business-Segment zu trennen, und dadurch die Notwendigkeit für den
Geschäftsführer, das zusammengefasste historische Geschäft der Gesellschaft zu
leiten, zu vermindern.
 
   
Whereas the Executive wishes to resign his office as managing director as of
July 25, 2006 and the Company accepts such resignation;
  Der Geschäftsführer möchte sein Amt als Geschäftsführer zum 25. Juli 2006
niederlegen und die Gesellschaft akzeptiert diese Niederlegung;
 
   
Whereas the Company and the Executive have therefore agreed to terminate the
Employment Agreement by mutual consent under the terms of the present agreement;
  Die Gesellschaft und der Geschäftsführer haben daher vereinbart, den
Anstellungsvertrag im beiderseitigen Einvernehmen nach Maßgabe der Bestimmungen
der vorliegenden Vereinbarung zu beenden;
 
   
Now therefore, the parties have agreed and declare as follows:
  Daher wird nunmehr vereinbart:

 



--------------------------------------------------------------------------------



 



 - 2 -

                 
1.
  The Executive hereby resigns his office as managing director of the Company,
such resignation to become effective as of July 25, 2006. Without undue delay
following such resignation, however no later than July 31, 2006 the Company will
apply for registration with the competent commercial register of the fact that
the Executive is no longer a managing director. Effective as of July 25, 2006
the Executive, as has been agreed with the Company, will also resign any other
offices held at companies affiliated with the Company and, without undue delay
following such resignation(s), the Company will procure, or will ensure that
such affiliated companies procure, cancellation of the Executive’s offices as
referred to herein before from any public or private books or registers, as
applicable. The Company will indemnify the Executive against any claims made
against him which are a result of the fact that the Executive continues to be
registered until registration or of a delay in deregistration for which the
Company or any of its affiliated companies is responsible.     1.     Der
Geschäftsführer tritt hiermit als Geschäftsführer der Gesellschaft mit Wirkung
zum 25. Juli 2006 zurück. Ohne schuldhaftes Zögern nach diesem Rücktritt, aber
spätestens am 31. Juli 2006 wird die Gesellschaft im zuständigen Handelsregister
die Eintragung der Tatsache, dass der Geschäftsführer nicht länger
Geschäftsführer der Gesellschaft ist, beantragen. Mit Wirkung zum 25. Juli 2006
wird der Geschäftsführer entsprechend der Vereinbarung mit der Gesellschaft auch
von allen anderen Ämtern zurücktreten, die er bei Gesellschaften, die mit der
Gesellschaft verbunden sind, inne hat und die Gesellschaft wird ohne
schuldhaftes Zögern nach diesen Rücktritten dafür sorgen, oder wird
sicherstellen, dass diese verbundenen Gesellschaften dafür sorgen, dass die
Aufhebung der Ämter des Geschäftsführers, so wie in dieser Vereinbarung in Bezug
genommen, in allen öffentlichen oder privaten Büchern oder Registern, was immer
anwendbar ist, eingetragen wird. Die Gesellschaft wird den Geschäftsführer von
allen Ansprüchen, die gegen ihn erhoben werden und die ihre Ursache darin haben,
dass der Geschäftsführer weiterhin bis zur Löschung der Eintragung eingetragen
ist, oder die durch eine Verzögerung der Löschung im Register, für die die
Gesellschaft oder eines ihrer verbundenen Unternehmen verantwortlich ist,
verursacht sind, freistellen.
 
               
2.
  The Employment Agreement shall be terminated by mutual agreement as of
July 31, 2006. Until such date the Company will duly settle the employment
relationship and will make the requisite     2.     Der Anstellungsvertrag wird
im beiderseitigen Einvernehmen mit Wirkung zum 31. Juli 2006 beendet. Bis zu
diesem Zeitpunkt wird die Gesellschaft ordnungsgemäß das

 



--------------------------------------------------------------------------------



 



 - 3 -

                 
 
  payments to the Executive.           Anstellungsverhältnis weiterführen und
die erforderlichen Zahlungen an den Geschäftsführer vornehmen.
 
               
3.
  To compensate the Executive for the loss of employment as a result of the
termination of the Employment Agreement, the Executive shall receive, within 5
business days of July 31, 2006, the sum of €129,649 (less required withholdings)
in full and final satisfaction of all amounts due under and in connection with
the Employment Agreement and its termination – subject to any claims and rights
of the Executive to Greenfield Online, Inc. stock options granted, which shall
remain unaffected by this Agreement -, and any and all claims that the Executive
may have arising from or relating to his employment with the Company and any
activity on behalf of all companies affiliated with the Company, including but
not limited to, base salary, bonus, company car use and reimbursement of
operating costs, travel and other expenses, and other benefits, all subject to
the next but one following sentence. Furthermore, such payment is made in
satisfaction and settlement of non-compete payments (Karenzentschädigung) due
and payable under Section 9.2 of the Employment Agreement for the period
August 1, 2006 through October 31, 2006. The Executive shall receive, in
addition, reimbursement for travel and other expenses reasonably incurred
(irrespective of the date such expenses are charged to Executive’s credit card,
provided that such expense was incurred prior to July 31, 2006) until July 31,
2006 (including) in accordance with current Company policy. The claim of the
Executive to the sum of € 129,649 shall arise (entstehen) immediately and shall
be hereditary     3.     Um den Geschäftsführer für den Verlust der Anstellung
als Folge der Beendigung des Anstellungsvertrages zu entschädigen, erhält der
Geschäftsführer innerhalb von fünf Werktagen nach dem 31. Juli 2006 einen Betrag
von € 129.649,— (abzüglich vorgeschriebener Abzüge). Diese Zahlung dient der
vollständigen Erfüllung aller aus und in Zusammenhang mit dem Anstellungsvertrag
und seiner Beendigung geschuldeten Beträge – vorbehaltlich etwaiger Ansprüche
und Rechte des Geschäftsführers aus von der Greenfield Online, Inc. gewährten
Aktienoptionen, die von dieser Vereinbarung nicht berührt werden – und jeglicher
Ansprüche, die der Geschäftsführer aus oder im Zusammenhang mit seiner
Anstellung bei der Gesellschaft, seiner Tätigkeit als Geschäftsführer und jeder
Tätigkeit für mit der Gesellschaft verbundene Unternehmen hat, insbesondere
Grundgehalt, Bonus, Firmenwagennutzung und Erstattung von Betriebskosten für den
Firmenwagen, Reiseauslagen und andere Auslagen und andere Leistungen, alles
vorbehaltlich des übernächsten Satzes. Weiterhin dient diese Zahlung der
Erfüllung der nach Ziffer 9.2 des Anstellungsvertrags für den Zeitraum vom 1.
August 2006 bis zum 31. Oktober 2006 geschuldeten Karenzentschädigung. Der
Geschäftsführer erhält darüber hinaus die Erstattung der angemessenerweise bis
zum 31. Juli 2006 (einschließlich) entstandenen Reise- und anderen Auslagen
(unabhängig von dem

 



--------------------------------------------------------------------------------



 



 - 4 -

                 
 
  (vererblich).           Zeitpunkt, zu dem solche Auslagen der Kreditkarte des
Geschäftsführers belastet werden, vorausgesetzt, dass die Auslage vor dem 31.
Juli 2006 entstanden ist) entsprechend den derzeitigen Richtlinien der
Gesellschaft. Der Anspruch des Geschäftsführers auf dem Betrag von € 129.649,—
entsteht sofort und ist vererblich.
 
               
 
  Executive agrees that as of July 31, 2006 he will have no outstanding options
to purchase Greenfield Online common stock.           Der Geschäftsführer
bestätigt, dass er zum 31. Juli 2006 keine ausstehenden Optionen zum Erwerb von
Aktien der Greenfield Online haben wird.
 
               
4.
  On July 31, 2006 there is no entitlement of the Executive to holiday and there
is no claim of the Executive to holiday compensation.     4.     Zum 31. Juli
2006 gibt es keinen Anspruch des Geschäftsführers auf Urlaub und es gibt keinen
Anspruch des Geschäftsführers auf Urlaubsentschädigung.
 
               
5.
  The company car shall be returned to the Company at the latest on July 31,
2006.     5.     Der Firmenwagen ist spätestens zum 31. Juli 2006 an die
Gesellschaft zurückzugeben.
 
               
6.
  Subject to the next following sentence, the Executive shall return all
documents etc., as provided in Section 12 of the Employment Agreement promptly
following July 25, 2006. Effective July 31, 2006, the Company transfers to the
Executive ownership, which the Executive hereby accepts, of the laptop computer
IBM Thinkpad T42 currently used by the Executive. Transfer of ownership shall
occur free of charge at net value (unentgeltlich zum Nettosachbezugswert). The
Company shall ensure that the laptop computer is scanned prior to such transfer
and that any data whatsoever and any software of or relating to the Company or
any affiliated companies is unrecoverably deleted. Mutatis mutandis, the mobile
phone Nokia 6230 currently used by the Executive shall be transferred, effective
July 31, 2006. In addition, the Company     6.     Vorbehaltlich des
nachfolgenden Satzes wird der Geschäftsführer alle Dokumente und Unterlagen etc.
gemäß Ziffer 12 des Anstellungsvertrages unverzüglich nach dem 25. Juli 2006
zurückgeben. Zum 31. Juli 2006 überträgt die Gesellschaft an den Geschäftsführer
das Eigentum an dem Laptop-Computer IBM Thinkpad T42, den der Geschäftsführer
derzeit benutzt, und der Geschäftsführer nimmt die Eigentumsübertragung an. Die
Eigentumsübertragung erfolgt unentgeltlich zum Nettosachbezugswert. Die
Gesellschaft stellt sicher, dass der Laptop-Computer vor dieser Übertragung
geprüft wird und dass jegliche Daten irgendeiner Art und jede Software der
Gesellschaft, oder die sich auf die Gesellschaft oder ihre verbundenen
Unternehmen bezieht, ohne

 



--------------------------------------------------------------------------------



 



 - 5 -

                 
 
  will transfer to the Executive on the next possible date the T-Mobile mobile
phone contract for the mobile phone number currently assigned to the Executive.
          Möglichkeit der Wiederherstellung gelöscht werden. In entsprechender
Weise ist das derzeit von dem Geschäftsführer genutzte Mobiltelefon Nokia 6230
zum 31.07.2006 auf den Geschäftsführer zu übertragen. Darüber hinaus wird die
Gesellschaft an den Geschäftsführer zum nächstmöglichen Datum den
Mobilfunkvertrag mit T-Mobile für die derzeit an den Geschäftsführer zugewiesene
Mobilfunknummer übertragen.
 
               
7.
  The Company hereby waives the prohibition of non-compete after termination of
employment according to Section 9.2 of the Employment Agreement, such waiver to
become effective as of July 31, 2006. All and any compensation payments which
are or will be due under such provision or which may otherwise be due shall be
deemed fully settled by the one-time payment provided for in Section 3 of this
Agreement. The Executive shall not be under obligation to return any part of
such payment. Section 74 c of the German Commercial Code (Handelsgesetzbuch –
HGB) shall not apply to such payment. As a consequence of the Company’s waiver,
the Executive will not be bound by the prohibition of non-compete after
termination of employment in Section 9.2 of the Employment Agreement. For the
avoidance of doubt, the parties to this Agreement agree that the obligations of
the Executive under the Share Purchase Agreement Ciao AG dated as of 6
April 2005 between, among others, the Executive, SRVY Acquisition GmbH and Ciao
Holding GmbH, including but not limited to the non-compete clause in Section 16
of such agreement, shall not be affected by the provisions of this present    
7.     Die Gesellschaft verzichtet hiermit auf das nachvertragliche
Wettbewerbsverbot gemäß Ziffer 9.2 des Anstellungsvertrages mit Wirkung zum 31.
Juli 2006. Sämtliche Entschädigungszahlungen, die unter dieser Bestimmung oder
auf sonstiger Grundlage jetzt oder in Zukunft geschuldet sind, gelten als in
voller Höhe durch die in Ziffer 3 vorgesehene einmalige Zahlung ausgeglichen.
Der Geschäftsführer ist nicht verpflichtet, irgendeinen Teil dieser Zahlung
zurückzuzahlen. § 74 c HGB ist auf diese Zahlung nicht anwendbar. Als Folge des
Verzichts der Gesellschaft ist der Geschäftsführer nicht an das nachvertragliche
Wettbewerbsverbot in Ziffer 9.2 des Anstellungsvertrages gebunden. Es wird
klargestellt, dass die Verpflichtungen des Geschäftsführers unter dem Share
Purchase Agreement Ciao AG vom 6. April 2005 zwischen, unter anderem, dem
Geschäftsführer, der SRVY Acquisition GmbH und der Ciao Holding GmbH,
einschließlich insbesondere dem Wettbewerbsverbot in Ziffer 16 dieses Vertrages,
durch die Bestimmungen der vorliegenden Vereinbarung oder den oben genannten
Verzicht nicht berührt werden und in

 



--------------------------------------------------------------------------------



 



 - 6 -

                 
 
  Agreement or by the above waiver and remains in full force and effect.        
  vollem Umfang in Kraft bleiben.
 
               
8.
  The Executive and the Company agree to the text of the press release attached
as Exhibit A, which shall be distributed by the Company on July 25, 2006. The
substance of any further statements (written or oral) of the Executive or the
Company or affiliated companies, to the public (i. e. any party not employed or
otherwise bound contractually to the Company or affiliated companies) relating
to the leaving of the Executive shall be consistent with such press release in
Exhibit A.     8.     Der Geschäftsführer und die Gesellschaft sind sich einig
über den Text der als Anlage A beigefügten Presseerklärung, die am oder um den
25. Juli 2006 herausgegeben wird. Etwaige weitere Stellungnahmen (schriftlich
oder mündlich) des Geschäftsführers oder der Gesellschaft und der mit ihr
verbundenen Unternehmen gegenüber der Öffentlichkeit (d. h. irgendeine Partei,
die weder ein Angestellter der Gesellschaft oder der mit ihr verbundenen
Unternehmen ist, noch in sonstiger Weise mit ihnen vertraglich verbunden ist) in
Bezug auf das Ausscheiden des Geschäftsführers werden inhaltlich dieser
Presseerklärung in Anlage A entsprechen.
 
               
9.
  The Executive and the Company agree to the text of the statement in Exhibit B,
which shall be disclosed by the Company to all officers and employees of the
Company and affiliated companies on July 25, 2006 with respect to the leaving of
the Executive. The substance of any further statements (written or oral) of the
Executive, the Company or affiliated companies to such defined group of people
relating to the leaving of the Executive shall be consistent with such statement
in Exhibit B.     9.     Der Geschäftsführer und die Gesellschaft sind sich
einig über den Text der als Anlage B beigefügten Erklärung, die von der
Gesellschaft gegenüber allen Organmitgliedern und Angestellten der Gesellschaft
und der mit ihr verbundenen Unternehmen am 25. Juli 2006 in Bezug auf das
Ausscheiden des Geschäftsführers herausgegeben wird. Etwaige weitere
Stellungnahmen gegenüber der so definierten Personengruppe in Bezug auf das
Ausscheiden des Geschäftsführers werden inhaltlich dieser Erklärung in Anlage B
entsprechen.
 
               
10.
  It is understood that the Executive continues, after termination of the
Employment Agreement, to be under a confidentiality obligation pursuant to
Section 10.3 of the Employment Agreement.     10.     Es besteht Einigkeit, dass
der Geschäftsführer nach Beendigung des Anstellungsvertrages weiterhin den
Vertraulichkeitsverpflichtungen nach Ziffer 10.3 des Anstellungsvertrages
unterliegt.
 
               
11.
  Without undue delay following the     11.     Ohne schuldhaftes Zögern nach

 



--------------------------------------------------------------------------------



 



- 7 -

                 
 
  termination of the Employment Agreement, however until August 31, 2006 at the
latest, the Company shall provide the Executive with a duly executed copy of a
favourable qualified reference letter (wohlwollendes qualifiziertes Zeugnis).
The reference letter shall be executed on the Company’s headed notepaper; shall
refer to July 31, 2006 as termination date; and shall end with the following
wording: “Wir waren mit den Leistungen von Herrn Cartellieri stets und in jeder
Hinsicht außerordentlich zufrieden. Herr Cartellieri verlässt unser Unternehmen
auf eigenen Wunsch. Wir wünschen ihm für seine weitere berufliche Zukunft alles
Gute.” The Parties agree that the statements in such reference letter do not
constitute declarations of intent (Willenserklärungen) affecting the legal
relationship between the Company and the Executive and therefore do not
constitute an acknowledgement or waiver by the Company.           Beendigung des
Anstellungsvertrages, aber spätestens am 31. August 2006 wird die Gesellschaft
dem Geschäftsführer ein wohlwollendes qualifiziertes Zeugnis ausstellen. Das
Zeugnis wird auf Briefpapier der Gesellschaft ausgefertigt; nennt den 31. Juli
2006 als Beendigungszeitpunkt und endet mit den folgenden Worten: “Wir waren mit
den Leistungen von Herrn Cartellieri stets und in jeder Hinsicht außerordentlich
zufrieden. Herr Cartellieri verlässt unser Unternehmen auf eigenen Wunsch. Wir
wünschen ihm für seine weitere berufliche Zukunft alles Gute.” Die Parteien sind
darüber einig, dass die Aussagen in diesem Zeugnis keine Willenserklärungen
darstellen, die die Rechtsbeziehung zwischen der Gesellschaft und dem
Geschäftsführer berühren und daher kein Anerkenntnis oder einen Verzicht durch
die Gesellschaft darstellen.
 
               
12.
  In the shareholder’s meeting of the Company held in 2007 to approve the
audited financial statements of the Company for the fiscal year of 2006 the
Company’s shareholder shall grant the Executive exoneration (Entlastung)
pursuant to Section 46 no. 5 of the German Act on Private Limited Companies
(Gesetz betreffend die Gesellschaften mit beschränkter Haftung – GmbHG) for the
period until the date of the Executive’s resignation from the office as the
Company’s managing director.     12.     Bei der Gesellschafterversammlung der
Gesellschaft, die in 2007 zur Feststellung des geprüften Jahresabschlusses der
Gesellschaft für das Geschäftsjahr 2006 abgehalten wird, wird der Gesellschafter
der Gesellschaft dem Geschäftsführer Entlastung gemäß § 46 Nr. 5 GmbHG für den
Zeitpunkt bis zur Niederlegung des Geschäftsführers von seinem Amt als
Geschäftsführer der Gesellschaft erteilen.
 
               
13.
  The Company represents that following termination of the Executive’s
employment agreement, the Company will maintain with respect to the Executive
the D&O insurance coverage presently contracted by the Company at its present  
  13.     Die Gesellschaft versichert, dass nach der Beendigung des
Anstellungsverhältnisses des Geschäftsführers die Gesellschaft in Bezug auf den
Geschäftsführer die D&O-Versicherungs-Deckung, die



--------------------------------------------------------------------------------



 



- 8 -

                 
 
  terms until at least December 31, 2007.           gegenwärtig von der
Gesellschaft vereinbart ist, zu den gegenwärtigen Konditionen bis mindestens zum
31. Dezember 2007 aufrechterhalten wird.
 
               
14.
  The Company will reimburse the Executive for legal fees incurred by the
Executive in connection with his leaving the Company and his present agreement
up to an amount of USD 5,000 gross.     14.     Die Gesellschaft wird dem
Geschäftsführer Rechtsberatungskosten im Zusammenhang mit seinem Ausscheiden aus
der Gesellschaft und der vorliegenden Vereinbarung bis zu einem Betrag von
brutto US$5.000,— erstatten.
 
               
15.
  Unless otherwise agreed herein, all Company Claims which are the result of
negligent or intentional acts of the Executive and which are presently known to
the Company’s shareholder and any other payment claims against the Executive
shall be forfeited (erledigt). Any Company Claims which are the result of simple
negligence (einfache Fahrlässigkeit) (but not of intent or gross negligence) by
the Executive and which are presently not known to the Company’s shareholder
shall be forfeited (erledigt) unless they have been asserted by the Company’s
shareholder against the Executive by written notice within 60 days following the
signing of this Agreement.     15.     Soweit nicht anderweitig in dieser
Vereinbarung bestimmt, sind alle Gesellschaftsansprüche, die von einer
fahrlässigen oder vorsätzlichen Handlung des Geschäftsführers verursacht wurden,
und die dem Gesellschafter der Gesellschaft gegenwärtig bekannt sind sowie
sonstige Zahlungsansprüche gegen den Geschäftsführer erledigt. Etwaige
Gesellschaftsansprüche, die durch einfache Fahrlässigkeit (aber nicht durch
Vorsatz oder grobe Fahrlässigkeit) des Geschäftsführers verursacht wurden und
die dem Gesellschafter der Gesellschaft gegenwärtig nicht bekannt sind, sind
erledigt, soweit sie von dem Gesellschafter der Gesellschaft gegenüber dem
Geschäftsführer nicht innerhalb von 60 Tagen nach Abschluss dieser Vereinbarung
schriftlich geltend gemacht wurden.
 
               
 
  “Company Claims” within the meaning of this Clause shall be all claims and
entitlements of the Company and of companies affiliated with the Company against
the Executive under or in connection with the Employment Agreement or its
termination or the Executive’s office as managing director, regardless of
whatever kind, irrespective of the date           “Gesellschaftsansprüche” im
Sinne dieser Ziffer sind alle Ansprüche und Rechte der Gesellschaft und der mit
der Gesellschaft verbundenen Unternehmen gegenüber dem Geschäftsführer aus oder
im Zusammenhang mit dem Anstellungsvertrag oder seiner Beendigung oder dem Amt
des Geschäftsführers als Geschäftsführer,



--------------------------------------------------------------------------------



 



- 9 -

                 
 
  from which they originate. Company Claims shall be deemed “known” within the
meaning of this Clause only if positively known.           gleich welcher Art
und unabhängig von dem Zeitpunkt, zu dem sie entstanden sind.
Gesellschaftsansprüche gelten als bekannt im Sinne dieser Ziffer nur, wenn sie
positiv bekannt sind.
 
               
16.
  This Agreement shall be subject to German law.     16.     Diese Vereinbarung
unterliegt deutschem Recht.
 
               
17.
  Any amendment or addition as well as side agreements to this present Agreement
require the written form to be valid. This also applies to the amendment of this
written form requirement.     17.     Jede Änderung oder Hinzufügung sowie
Nebenvereinbarungen zu der vorliegenden Vereinbarung bedürfen zur Wirksamkeit
der Schriftform. Dies gilt auch für Änderungen dieser Schriftformklausel.
 
               
18.
  In case any provision of this present Agreement is or will become invalid,
this does not affect the validity of the remaining provisions of this present
Agreement. The invalid provision will be substituted by a valid provision having
the closest possible economically intended effect.     18.     Im Falle, dass
eine Bestimmung der vorliegenden Vereinbarung unwirksam ist oder wird, berührt
dies die Wirksamkeit der verbliebenen Bestimmungen der vorliegenden Vereinbarung
nicht. Die unwirksame Bestimmung wird ersetzt durch eine wirksame Bestimmung,
die dem wirtschaftlich angestrebten Ergebnis möglichst nahe kommt.





--------------------------------------------------------------------------------



 



- 10 -

                 
19.
  The German version of this Agreement shall be the only binding one. Both
parties have received a signed version of this Agreement.     19.     Maßgebend
ist allein die deutsche Fassung dieser Vereinbarung. Beide Parteien haben eine
unterschriebene Fassung dieses Vertrages erhalten.

Munich, July 25, 2006

             
 
          Ciao GmbH
 
          By/Durch:
 
          SRVY Acquisition GmbH
 
          By/Durch:
 
            Maximilian Cartellieri       Jonathan Flatow           Maximilian
Ulrich Cartellieri       Jonathan Flatow         Managing Director

